MOSK, J.
I concur in the well-reasoned opinion of the court, and agree that these facts differ from those in Business Title Corp. v. Division of Labor Law Enforcement (1976) 17 Cal.3d 878 [132 Cal.Rptr. 454, 553 P.2d 614].
If the circumstances had been identical we could have considered overruling Business Title Corp. I. The results of that ill-considered opinion have been tragic to working men and women, whose legitimate claims for wages accruing prior to the sale of a business must be subordinated to the demands of the federal government. (Id., at p. 889 (dis. opn. by Mosk, J.).)
Business Title Corp. I was a blow to employees and their right to be compensated for services rendered. The error of this court has now been compounded: believing itself bound by our ruling on the law, the Legislature in 1977 amended Business and Professions Code section 24074 so that hereafter in the list of priorities the claims of the federal government statutorily rank ahead of claims for unpaid wages of employees.
Although it is still my opinion that both legally and socially the priorities have been inverted, I must concede that rejection now of our earlier case would amount to little more than locking the barn door post horse. Fortunately the court has discovered a factual detour in the instant case.
Bird, C. J., concurred.